COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00590-CR
Style:                              William Walton Harvey Jr.
                                    v. The State of Texas
Date motion filed*:                 April 10, 2014
Type of motion:                     Motion for extension of time to file brief
Party filing motion:                Appellant
Document to be filed:               Brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                 September 5, 2013
         Number of previous extensions granted:             0                Current Due date: September 5, 2013
         Date Requested:                                    May 9, 2014

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: May 9, 2014
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:     /s/ Evelyn V. Keyes
                       

Panel consists of      ____________________________________________

Date: April 22, 2014




November 7, 2008 Revision